DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the restraint pocket" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy Jr. et al. (US 2011/0291409 hereinafter “Kennedy”).
In regards to claim 1, Kennedy discloses a mechanical joint (see figs. 9-10B) comprising: 
a piping element (20), the piping element comprising an element flange (36), the piping element defining a socket extending inwards from the element flange; 
a pipe length (12), the pipe length extending through the element flange into the socket, the pipe length defining an outer pipe surface; and 
a gland (50), the pipe length extending through the gland, the gland comprising a joint restraint assembly, the joint restraint assembly comprising: 
a restraint base (60); and 
a gripper (100) disposed within the restraint pocket, the gripper configured to rotate in the restraint pocket (shown between figs. 10A-10B), the gripper further 
	In regards to claim 2, Kennedy further discloses the gripper defines an engagement end (end with teeth 75) and a lever end (opposite end) disposed opposite from the engagement end;
the gripper comprises a plurality of gripping protuberances (75, 75a) disposed on the engagement end; and 
at least a one of the gripping protuberances engages the outer pipe surface (shown in fig. 10B).
In regards to claim 3, Kennedy further discloses the engagement end of the gripper is configured to exert increasing pressure on the outer pipe surface when the gripper is rotated in the restraint pocket in an engagement direction (fig. 10B shows this capability); 
the gripper is configured to rotate in the restraint pocket in the engagement direction when the pipe length is moved in a withdrawal direction outwards from the socket (shown between figs. 10A-10B); 
the engagement end is configured to exert decreasing pressure on the outer pipe surface when the gripper is rotated in the restraint pocket in a disengagement direction (figs. 10A shows this capability); and 
the gripper is configured to rotate about the restraint pivot in the disengagement direction when the pipe length is moved in an insertion direction into the socket (shown between figs. 10A-10B).
In regards to claim 4, Kennedy further discloses the restraint base defines a stop surface (surface that contacts gripper in fig. 10B); and 

In regards to claim 6, Kennedy further discloses a gasket (32), and wherein: 
the pipe length extends through the gasket;
the gasket is compressed between the piping element and the gland (shown in fig. 9); and
the gasket forms a seal with the outer pipe surface (shown in fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy as applied to claim 1 above, and further in view of Shumard (USP 6,173,993).

Kennedy teaches a similar joint, where a spring clip (60) biases a gripper to rotate in the restraint pocket in the engagement direction (see column 5, lines 43-49).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joint of Kennedy with a spring clip, in order to hold the gripper in the proper actuation location prior to installation of the joint restraint on the pipe, as taught by Shumard at column 5, lines 43-49.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,131,412 (reference patent) and claims 1-20 of U.S. Application No. 16/575,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 are generic to all that is recited in the claims of the reference patent/application. In other words, the claims of the reference patent/application fully encompasses the subject matter of claims 1-6. Thus, the invention of claims 1-6 of the reference application is in effect a “species” of the “generic” invention of the claims of the reference patent/application. It has been held that the generic In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-6 are anticipated by the claims of the reference patent/application, claims 1-6 are not patentably distinct, regardless of any additional subject matter presented in the claims of the reference patent/application. The rejection over application No. 16/575,013 is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/21/2021